Citation Nr: 1821784	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  05-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a digestive disorder, to include gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for a pulmonary disorder, claimed as a cough and shortness of breath, to include as due to exposure to asbestos.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964 with additional periods of service with the U.S. Army Reserve from September 1964 to August 1968 and from December 1985 to November 2001 and with the U.S. Air Force Reserves from March 1982 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction is now with the Muskogee, Oklahoma RO.

This case was previously before the Board in July 2007 and March 2015, and was remanded for additional development. 

In a November 2016 rating decision, service connection was granted for numerous issues that had been addressed in the Board remand; coronary artery disease (claimed as a heart disability, to include partial heart block), cervical spine arthritis, bilateral heel spurs, left knee strain with arthritis, hypertension, colon polyps (claimed as a digestive disorder), benign prostatic hypertrophy, obstructive sleep apnea, and diabetes mellitus.  Accordingly, these issues are no longer on appeal.  

Although service connection for colon polyp was granted based on the Veteran's claim of a digestive disorder, the record reflects that during the period on appeal a separate digestive disorder, GERD, was diagnosed.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Accordingly, the appeal continues for that disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2015 remand, the Veteran was afforded VA examinations for his pulmonary disorder and bilateral hearing loss in May 2016 and July 2016, respectively, and VA contract examinations for his digestive disorder in January 2016 and October 2017.  The Board finds that the opinions offered by these examiners are inadequate and that there has not been substantial compliance with the Board's March 2015 remand.  Accordingly, the issues must be remanded to obtain adequate opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the Veteran's claim for bilateral hearing loss, the Veteran has asserted that his hearing loss is due to noise exposure during his period of active duty and/or a period of active duty for training.  The Board requested an addendum opinion to address whether the Veteran's bilateral hearing loss is related to a period of active or inactive duty for training.  The July 2016 VA examiner provided a negative opinion because the Veteran had no complaints of hearing loss while on active duty and had "normal hearing in 1981, many years after separation from active duty."  This opinion is inadequate because it failed to address whether the Veteran's hearing loss is related to a period of active duty for training, the majority of which occurred after the 1981 examination.  On remand, the examiner should also consider and discuss as necessary a March 1998 periodic examination which indicated the Veteran had hearing loss for VA purposes during his reserve service. 

Regarding the Veteran's claim for a digestive disorder, a January 2016 VA contract examination diagnosed GERD, but no etiology opinion was provided.  In the October 2017 VA contract examination, the examiner provided a negative nexus opinion because there were no medical record of treatment for acid reflux or GERD symptoms during the Veteran's period of service, an upper gastrointestinal series test in January 2001 revealed no findings of gastroesophageal reflux, and a November 2002 private medical note reflected a refill of a prescription for GERD.  This opinion is inadequate because it appears to be based on an inaccurate factual premise; that is that the Veteran had no treatment for acid reflux or GERD during his service.  A May 2000 private treatment note, during the Veteran's reserve service, noted he reported having acid reflux and GERD was assessed.  While that treatment is from a private provider, the nexus opinion provider should consider that there does appear to have been a diagnosis during the time period that must be addressed.  The opinion offered on remand should address this treatment note. 

Regarding the Veteran's claim for a pulmonary disorder, the May 2016 VA examiner noted diagnoses of asthma, COPD, and a benign pulmonary nodule and provided a negative etiology opinion for these disorders because nothing was diagnosed until many years after service.  The Board points out that a July 2013 CT scan noted a finding of emphysema.  Thus, there may have been additional diagnoses during the appeal period that the examiner did not consider.  Further, the examiner did not address whether the diagnosed disabilities could have related to service, despite the diagnosis after service.  

Given the Veteran had periods of active duty and reserve service, the Board again points out that service connection may be granted for disability resulting from disease or injury incurred in or aggravated while on active duty for training.  See 38 U.S.C. § 101(24) (West 2012).  Service connection may also be granted for disability resulting from injury incurred in or aggravated while on inactive duty for training.  On remand, the examiners must address whether any disability is related to a period of active duty or inactive duty for training, not merely the entire time frame during which the Veteran was in the reserves.  To that end, the examiners should be provided with specific time periods for consideration.  

The Veteran also reported on May 2016 VA examination that he had received treatment for his pulmonary disorder at a VA Medical Center in Oklahoma City, Oklahoma in 2012.  It does not appear that complete VA treatment records regarding the Veteran have not been obtained and associated with the claims file.  There are no VA treatment records prior to January 2013.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's eFolders copies of any outstanding VA treatment records, to include those from the Oklahoma City, Oklahoma VA Medical Center prior to January 2013. 

2. Obtain the names and address of all providers who treated the Veteran for his bilateral hearing loss, GERD, and any pulmonary disorder since September 2015.  After security the necessary releases, take all appropriate action to obtain these records.

3. The AOJ should prepare a summary of the Veteran's periods of duty; with specific dates for the active duty, inactive duty for training and active duty for training periods.  These summaries must be provided to the examiners prior to preparation of the requested medical opinions that are to consider the specific periods.  

4. After the completion of the above, the AOJ should arrange to obtain an addendum opinion (with examination, including audiometric studies, only if deemed necessary by the provider) from the July 2016 VA hearing loss examiner (or from another provider if the July 2016 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  

The examiner must be provided the summary of the specific dates of duty as directed in paragraph 3.

Based on the record, the examiner should provide an opinion to the following:

Is it at least as likely as not (50 percent or high probability) that the Veteran's bilateral hearing loss is related to the Veteran's service, to include a period of active or inactive duty for training.  The examiner should consider and discuss as necessary a March 1998 periodic physical examination that diagnosed hearing loss.  The examiner should specifically note whether the dates of service provided by the AOJ were considered.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

5. After the completion of (1) and (2), the AOJ should also arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the May 2016 VA respiratory examiner (or from another provider if the May 2016 examiner is unavailable) that addresses the current nature and likely etiology of any diagnosed respiratory disorders during the period of this appeal.  The entire record, including this remand, must made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following:

The examiner must be provided the summary of the specific dates of duty as directed in paragraph 3.

Identify all diagnosed pulmonary disorders since August 2002.  It should be noted that evidence of emphysema was present on a July 2013 CT scan.

For any pulmonary disorder diagnosed during that time period, is it at least as likely as not (50 percent or higher probability) related to the Veteran's service, to include a period of active or inactive duty for training, and to include as due to any asbestos exposure therein.  The examiner should specifically note whether the dates of service provided by the AOJ were considered.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

6. After the completion of (1) and (2), the AOJ should also arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the October 2017 contract examiner (or from another provider if the October 2017 examiner is unavailable) that addresses the current nature and likely etiology of the Veteran's GERD.  

The entire record, including this remand, must made available to the examiner for review.  Based on the record, the examiner should provide an opinion to the following:

The examiner must be provided the summary of the specific dates of duty as directed in paragraph 3.

Is it at least as likely as not (50 percent or high probability) that the Veteran's GERD is related to the Veteran's service, to include a period of active or inactive duty for training.  The examiner should consider and discuss as necessary a May 2000 private treatment note where the Veteran reported acid reflux and GERD was assessed.  The examiner should specifically note whether the dates of service provided by the AOJ were considered.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

7. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




